737 N.W.2d 774 (2007)
Charles NASH, Claimant-Appellee,
v.
DEPARTMENT OF LABOR & ECONOMIC GROWTH, UNEMPLOYMENT INSURANCE AGENCY, Appellant.
Docket No. 134077. COA No. 275069.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the April 27, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in Department of Labor & Economic Growth v. Jordan (Court of Appeals Docket No. 272634) and Department of Labor & Economic Growth v. Dykstra (Court of Appeals Docket No. 271535). After Jordan and Dykstra are decided, the Court of Appeals shall reconsider this case in light of those cases.